Citation Nr: 0604839	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pterygium of the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from March 1965 
to June 1974 and from April 1986 to February 1991.  The 
veteran also reported active service in the Navy from 1962 to 
1965 and service in the Arizona National Guard from 1980 to 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans' Affairs (VA) that declined to reopen a claim for 
service connection for left eye pterygium. 

In a June 2004 statement of the case (SOC) the RO reopened 
the veteran's claim, which it then denied.  

In December 2004, the appellant appeared before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO in Newark, New Jersey.


FINDING OF FACT

The veteran has left eye pterygium that began during his 
active service.


CONCLUSION OF LAW

Left eye ptergium was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records reflect an August 1966 
note that the veteran complained of a sore affecting vision 
in his left eye.  Progress notes from October 1973 contain a 
diagnosis of pterygium in the left eye.

A VA consultation sheet dated in September 1978 showed a 
diagnosis of pterygium of the left eye.  

Service medical records from the veteran's second period of 
active service showed diagnoses of left eye pterygium in 
August 1986, February 1987, July 1987, October 1988, and 
April 1990.

A VA clinical record dated in November 1993 showed a 
diagnosis of pterygium, left eye.  VA treatment records and 
examination reports from November 2001, November 2002, 
December 2002 and April 2004 continued to show treatment for, 
and diagnosis of, left eye pterygium.  

The veteran testified that his pterygium began during service 
in Vietnam and that he has treated it in the same manner 
since that time. The veteran's service medical records, 
beginning in 1966, show consistent and continuous treatment 
for a left eye problem.  The October 1973 progress note 
showed that he was diagnosed with pterygium in the left eye 
while in service.  An April 2004 VA progress note showed that 
the veteran currently suffers from left eye ptergium.  
Numerous VA medical records, dated from 1978 to 2004, showed 
continued diagnosis and treatment for left eye pterygium.  
The preponderance of the evidence shows in-service incurrance 
of the veteran's left eye pterygium, continuity of 
symptomatology of his disease process, and a current 
disability. Accordingly, service connection left eye 
pterygium is warranted.

As the Board's decision represents a full grant of the 
benefit sought, a discussion of VA's fulfillment of its 
duties to notify and assist is not required.
ORDER

Service connection for left eye ptergium is granted.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


